Per Curiam:
It is clear that Harinton was not incompetent on the score of interest. He was no party to the suit on trial. As to him it had been finally ended by his confession of judgment. A verdict for the defendant could not have released him. And though, in general, a verdict against a surety will entitle him to recover besides the debt the costs of suit, it would not be so in the CRse where the surety has taken defence on a ground entirely personal to him. If he had failed in such a defence he could not make the principal pay the costs of his contest: Simpson’s Exrs. v. Bovard, *14324 P. F. Smith, 351. The other errors assigned were in effect considered and passed upon when this case was here before.
Judgment affirmed.